Name: 95/313/EC: Commission Decision of 24 July 1995 amending Decision 95/171/EC on certain protection measures with regard to apes originating in or coming from Zaire
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  natural environment;  agricultural policy;  Africa;  international trade
 Date Published: 1995-08-08

 Avis juridique important|31995D031395/313/EC: Commission Decision of 24 July 1995 amending Decision 95/171/EC on certain protection measures with regard to apes originating in or coming from Zaire Official Journal L 187 , 08/08/1995 P. 0023 - 0023COMMISSION DECISION of 24 July 1995 amending Decision 95/171/EC on certain protection measures with regard to apes originating in or coming from Zaire (Text with EEA relevance) (95/313/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 (7) thereof,Whereas, as a result of outbreaks of Ebola virus disease in Zaire, the Commission suspended imports of apes from Zaire by Decision 95/171/EC of 18 May 1995 on certain measures with regard to apes originating in or coming from Zaire (2);Whereas outbreaks of the disease were recorded in June; whereas this sickness constitutes a serious danger;Whereas the protection measures should therefore be extended until 31 October 1995;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Article 3 of Decision 95/171/EC is hereby replaced by the following:'Article 3This Decision shall apply until 31 October 1995.`Article 2 The Member States shall amend the measures they have adopted in respect of Zaire so that they conform to this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 24 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 112, 19. 5. 1995, p. 30.